DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 -2, in the reply filed on 6/15/2022 is acknowledged.
Information Disclosure Statement
The IDS filed 3/18/2020 has been considered, however Examiner suggests the publication KR 10-2014-0061233, “Ion implanting device and ion implanting method” from Sen Corp was cited in error. Examiner suggests the IDS meant to cite Korean Publication 10-2015-0134193 which corresponds to Korean Application No. 10-2014-0061233 “A resorbable collagen membrane and a method of preparing the same,” as cited in the specification, see [0006].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park ("Hydrogel Nanospike Patch as a Flexible Anti-Pathogenic Scaffold for Regulating Stem Cell Behavior," 2019, see NPL copy provided).
Regarding claim 1, meets the claimed, A periodontal tissue regeneration inducer  (Park Abstract and page 11183 second paragraph describe dental pulp stem cells exhibiting osteogenic differentiation on hSPIKE devices) comprising: a sheet body formed of a flexible material; (Park page 11183 second and third paragraph describes the hSPIKE patch as being have a base polymer and is a flexible patch) and a pattern layer having a pattern formed therein to facilitate bone formation or regeneration on a surface of the sheet body (Park page 11183 third paragraph describes hSPIKE patches with a flexible film and nanospikes on top of the film.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 modified by Magnusson (US 4,961,707).
Regarding claim 2, The periodontal tissue regeneration inducer of claim 1, wherein the sheet body and the pattern layer have a nanopattern formed on a surface thereof (Park page 11183 third paragraph describes hSPIKE patches with a flexible film and nanospikes on top of the film.)
Park does not describe polycaprolactone and does not meet the claimed, sheet body and the pattern layer are composed of a polycaprolactone (PCL) material. Analogous in the field of periodontal tissue regeneration, Magnusson meets the claimed, sheet body and the pattern layer are composed of a polycaprolactone (PCL) material (Magnusson col. 2 line 61- col. 3 line 4 describe polycaprolactone can be used in a membrane for periodontal tissue generation, see also Magnusson claim 6.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the PEG based material as described in Magnusson with the polycaprolactone as described in Magnusson in order to achieve optimal immunogenicity and other biologic qualities, see Magnusson col. 2 line 68-col. 3 line 3. 
Examiner notes that “composed of” is a transitional phrase that is typically interpreted as being a closed transitional phrase synonymous with “consisting of” or “consisting essentially of”, see MPEP §2111.03 Section IV.  The patch described in Magnusson is constructed substantially of a material such as polycaprolactone, see claims 1 and 6 and col. 2 lines 61-63, and meets the “composed of” when it is interpreted to mean “consisting of” or “consisting essentially of” as described in MPEP §2111.03 Section IV. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0066230.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744